      Case 4:20-cv-01815 Document 18 Filed on 12/01/20 in TXSD Page 1 of 2
                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                   December 02, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                     David J. Bradley, Clerk

                                HOUSTON DIVISION

BAKARI ABDUL BROWN,                                §
(TDCJ-CID #01970889)                               §
                                                   §
               Petitioner,                         §
vs.                                                §            CIVIL ACTION H-20-1815
                                                   §
BOBBY LUMPKIN,                                     §
                                                   §
               Respondent.                         §


                               MEMORANDUM AND OPINION



       Petitioner, Bakari Abdul Brown, filed this action seeking habeas corpus relief under 28

U.S.C. § 2254. He challenges his conviction and life sentence for possession of a controlled

substance in the 253rd Judicial District Court of Liberty County, Texas. (Cause Number CR-30879).

Brown is currently confined at the Estelle Unit, which is located within the Houston Division of the

United States District Court for the Southern District of Texas.

                       Where an application for a writ of habeas corpus is made by
               a person in custody under the judgment and sentence of a State court
               of a State which contains two or more Federal judicial districts, the
               application may be filed in the district court for the district wherein
               such person is in custody or in the district court for the district within
               which the State court was held which convicted and sentenced him.
               ...

28 U.S.C. § 2241(d).

       The respondent moves to transfer venue to the Eastern District of Texas, Beaumont Division

in the interest of justice. (Docket Entry No. 16). The respondent explains that Brown has already

filed a companion case in the Eastern District of Texas, Beaumont Division. See Brown v. Davis,

O:\RAO\VDG\2020\20-1815.b01.wpd
      Case 4:20-cv-01815 Document 18 Filed on 12/01/20 in TXSD Page 2 of 2




1:20cv231. That case challenges Brown*s conviction for unlawful possession of a firearm by a felon.

(Cause Number CR-30880). Brown was tried and convicted of possession of a controlled substance

and unlawful possession of a firearm by a felon, in a single trial on December 10, 2014. (Cause

Numbers CR-30879 & CR-30880). The companion case was also initially filed in the Southern

District in Civil Action Number 4:20-1833, but Judge Ellison transferred it to the Eastern District

on May 28, 2020, where it was assigned Civil Action Number 1:20-0231. The respondent filed his

answer in the companion case on September 30, 2020. The respondent explains that the answer is

identical in substance to the motion for summary judgment filed in this case.

       Under 28 U.S.C. § 2241(d), this Court may transfer the writ to the district within which the

State court was held which convicted and sentenced Brown. The respondent’s motion to transfer

venue, (Docket Entry No. 16), is GRANTED. In the interest of justice, the Clerk is ORDERED to

transfer this application for writ of habeas corpus to the Clerk of the Eastern District of Texas,

Beaumont Division.

       The respondent’s motion for summary judgment, (Docket Entry No. 13), is DENIED without

prejudice to reconsideration after transfer.

       SIGNED at Houston, Texas, on            December 1        , 2020.




                                                VANESSA D. GILMORE
                                                UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1815.b01.wpd                    2
